            Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

BRYAN REECE,                                §
         Plaintiff                          §
                                            §
                                            §
                                            §
              v.                            §
                                            §
MIDLAND CREDIT                              §
MANAGEMENT, INC.,                           §       CASE NUMBER: 1:21-cv-00099
         Defendant                          §
                                            §
                                            §
                                            §
        .                                   §       DEMAND FOR JURY TRIAL

                                PLAINTIFF’S COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:


       1. Plaintiff, Bryan Reece (“Plaintiff” or “Reece” herein), brings this action under

the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. ("FDCPA"), as well as under the

Texas Debt Collection Act, Texas Finance Code Chapter 392 ("TDCA"), for statutory damages,

and other relief for violations of the FDCPA and the TDCA against Defendant, Midland Credit

Management, Inc. (“Midland” herein).



                             JURISDICTION AND VENUE

       2. This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. §1331 and §1337(a) and 15 U.S.C. § 1692 et seq..




                                                1
             Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 2 of 9




         3. Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, under 28 U.S.C. §1391(b)(2) because the acts and transactions occurred

in this district.



                                        STANDING

         4. Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

that is likely to be redressed by a favorable decision in this matter.

         5. Plaintiff further suffered a concrete injury as a result of Defendant’s violations

contained herein.

         6. Plaintiff further suffered a concrete informational injury as a result of Defendant’s

failure to provide truthful information in connection with attempts to collect an alleged consumer

debt from Plaintiff. Moreover, Defendant also reported the underlying debt to the credit reporting

agencies.



                                        THE PARTIES

         7. Plaintiff, Bryan Reece, is an individual who resides in a geographical area within the

Austin Division of the Western District of Texas.

         8. Defendant, Midland Credit Management, Inc., is a foreign corporation

that is authorized to do business in Texas. Service may be completed on the following registered

agent:

             Corporation Service Company D/B/A CSC-Lawyers Incorporated
             211 E. 7th Street, Suite #620
             Austin, Texas 78701




                                                  2
            Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 3 of 9




                                  FACTUAL ALLEGATIONS

       9.   Plaintiff is a "consumer" as that term is defined by §1692a(3) of the FDCPA.

       10. Plaintiff is a "consumer" as that term is defined by §392.001(1) of the TDCA.

       11. Plaintiff incurred an alleged debt for goods and services for personal, family

or household purposes, with Capital One Bank USA, N.A. (“alleged debt” herein).

       12. The alleged debt is a “debt” as that term is defined by §1692a(5) of the FDCPA.

       13. The alleged debt(s) is a "consumer debt" as that term is defined by §392.001(2) of

the TDCA.

       14. Due to his financial circumstances, Plaintiff could not pay the alleged debt, and it

subsequently went into default.

       15. The alleged debt was subsequently transferred to Midland, a debt purchaser and

debt collector.

       16. Midland regularly collects or attempts to collect defaulted consumer debts by using

the telephone and mails.

       17. Midland is a “debt collector” as that term is defined by 15 U.S.C. §1692a(6)

of the FDCPA.

       18. Midland is a "third-party debt collector" as defined in § 392.001(7) of the TDCA.

       19. On or about October 20, 2020, Midland filed a lawsuit (“Lawsuit” herein) against

Plaintiff in Travis County Court at Law in connection to the alleged debt (styled Midland Credit

Management, Inc. v. Bryan P. Reece, Cause #C-1-CV-20-004879, Travis County Court at Law

#2).

       20. However, Plaintiff did not receive formal service of the Lawsuit until

January 6, 2021 (See Exhibit A incorporated by reference).



                                                3
           Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 4 of 9




       21. Nevertheless, on or about November 4, 2020, prior to service of the Lawsuit on

Reese, Midland sent to Plaintiff a collection letter (“Letter” and/or “Exhibit B” herein that is

partially redacted in accordance with FRCP 5.2 ) whereby Midland sought to collect the alleged

debt, the same debt that is/was the basis of the Lawsuit.

       22. In the Letter, Midland offered Plaintiff a settlement offer that gave him a deadline of

12/04/2020 as indicated as follows:



           “A judgment could be awarded by the court before the expiration of the

           discount offer listed in this letter. A judgment may include costs and post-

           judgment interest which may increase the balance owed.”



           “If you pay the discount offer in this letter by 12/04/2020, we will satisfy the

           judgment in full upon receipt of payment based on the balance stated in this

           letter.”



       23. Plaintiff alleges that the Letter was false and misleading to Plaintiff and the

unsophisticated/least sophisticated consumer because Plaintiff had not received service of the

Lawsuit until January 6, 2021 (Exhibit A). Therefore, it was not possible for Midland to have

taken a judgment against Plaintiff by the December 4, 2020 deadline in the Letter. Moreover,

Plaintiff would be entitled to file an answer and contest the lawsuit, thereby preventing any

judgment by the 12/04/2020 deadline.




                                                 4
           Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 5 of 9




       24. Plaintiff further alleges that the Letter was false and misleading to Plaintiff and the

unsophisticated/least sophisticated consumer because the Letter indicates there is already a

judgment: If you pay the discount offer in this letter by 12/04/2020, we will satisfy the

judgment in full upon receipt of payment based on the balance stated in this letter.

       25. Obviously, there was/is no judgment in place and the statement that the payment

would satisfy the judgment is false and misleading.

       26. Plaintiff alleges that the effect of the Letter is to confuse and mislead Plaintiff and an

unsophisticated/least sophisticated consumer about the fundamental legal right to file an answer

and dispute the Lawsuit in Court.

      27. The Letter was a "communication" as that term is defined in 15 U.S.C. §1692a(2).

      28. The Letter was a form of "debt collection" as that term is defined by §392.001(5).




                                                 5
           Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 6 of 9




                COUNT I—VIOLATION OF THE FAIR DEBT COLLECTION
                             PRACTICES ACT


       29. Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       30. 15 U.S.C. §1692(e)(2)(A) and (10) of the FDCPA provide as follows:

               FALSE OR MISLEADING REPRESENTATIONS

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

                (2) The false representation of—
                    (A) the character, amount, or legal status of any debt;

               (10) The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a consumer.

       31. Midland violated sections (2)(A) and (10) of 15 U.S.C. §1692e with the Letter

a) by falsely stating that Midland could obtain a judgment by a deadline that was not possible as

Midland did not receive service of process and b) by falsely stating that a settlement would

release a judgment when Midland had no judgment against Plaintiff.

       32. Midland further violated sections (2)(A) and (10) of 15 U.S.C. §1692e in the Letter

by informing Plaintiff that there was an urgency to pay the alleged debt in a manner that is

misleading and inconsistent with the legal right of Plaintiff to defend himself in court against the

Lawsuit.




                                                  6
           Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 7 of 9




                COUNT II—VIOLATION OF THE FAIR DEBT COLLECTION
                              PRACTICES ACT

       33. Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       34. 15 U.S.C. §1692(f) of the FDCPA provides as follows:

               UNFAIR PRACTICES

               (f) A debt collector may not use unfair or unconscionable means to collect or
               attempt to collect any debt.

       35. Plaintiff alleges in the alternative that to the extent the Letter does not violate

sections (2)(A) and (10) of 15 U.S.C. §1692e, the Letter constituted unfair practices in so much

as Midland used unfair and unconscionable means to collect a debt by at the very least

a) confusing Plaintiff and an unsophisticated/least sophisticated consumer as to the legal rights to

defend the Lawsuit and b) by falsely stating that there was already a judgment.




                                                  7
            Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 8 of 9




       COUNT III—VIOLATION OF THE TEXAS DEBT COLLECTION ACT

       36. Plaintiff incorporate all facts as alleged in the foregoing paragraphs.

       37. Chapter 392, Section 304 of the Texas Finance Code provides as follows:

              FRAUDULENT, DECEPTIVE, OR MISLEADING REPRESENTATIONS

              (a) Except as otherwise provided by this section, in debt collection or in
              obtaining information concerning a consumer, a debt collector may not use a
              fraudulent, deceptive, or misleading representation that employs the
              following practices:

              (8) misrepresenting the character, extent, or amount of a consumer debt, or
              misrepresenting the consumer debt's status in a judicial or governmental
              proceeding;
              (19) using any other false representation or deceptive means to collect a debt
              or obtain information concerning a consumer.


       38. The Letter falsely suggested a) Midland could take a judgment against Plaintiff by

December 4, 2020 and b) falsely stated that the payment of the allege debt would release a

judgment.

       39. Midland therefore violated the TDCA.



                                 REQUEST FOR ATTORNEYS' FEES

       40. Plaintiff seeks reasonable attorneys’ fees as per the FDCPA, TDCA, and any other

statutory or common law basis.



                                      TRIAL BY JURY

       41. Plaintiff is entitled to and hereby demands a trial by jury.




                                                 8
           Case 1:21-cv-00099-LY Document 1 Filed 02/02/21 Page 9 of 9




                                      PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Bryan Reece, prays that the

Defendant, Midland Credit Management, Inc., be cited to appear and answer herein, and that

upon a final hearing of the cause, judgment be entered for the Plaintiff against Defendant as

follows:

       a. The Court award Plaintiff actual and statutory damages pursuant to Texas Finance

Code §392.403(a)(2);

       b. The Court award Plaintiff costs and attorneys’ fees pursuant to Texas Finance Code

§392.403(b);

       c. The Court award Plaintiff, actual and statutory/additional damages pursuant to 15

U.S.C. §1692(k)(a)(1) and (a)(2);

       d. The Court award Plaintiff, costs and reasonable attorneys’ fees pursuant to 15 U.S.C.

§1692(k)(a)(3) and any other applicable statute or legal basis;

       e. The Court award Plaintiff, prejudgment and post judgment interest as allowed by law;

       f. The Court grant Plaintiff, such further relief to which Plaintiff may be justly entitled.



                                      Respectfully submitted,

                                      /s/Brent A. Devere
                                      Brent A. Devere
                                      SBN#00789256
                                      1411 West Avenue, Suite #200
                                      Austin, Texas 78701
                                      Ph: 512-457-8080 Fax: 512-457-8060
                                      Email: BDevere@1411west.com

                                      Attorney for Plaintiff Bryan Reece




                                                 9
